Case 6:20-cv-06006-RTD Document 21                   Filed 02/26/21 Page 1 of 1 PageID #: 161




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


ANGEL EPLEY, Individually and
On Behalf of All Others Similarly Situated                                             PLAINTIFF

V.                                  NO. 6:20-CV-06006-RTD

STARTEK USA, INC.                                                                   DEFENDANT

                                             ORDER

       Now before the Court is the parties’ Joint Stipulation of Dismissal with Prejudice (ECF
No. 19). While the stipulation was not filed as a motion, the parties advise the Court they have
settled their dispute and they seek a court order dismissing the case with prejudice. Therefore, the
Court will construe the pleading as a motion to approve the joint stipulation of dismissal and make
its order accordingly.
       Wherefore, having considered the joint stipulation, the Court finds that all parties agree
they have reached a fair and reasonable compromise of their bona fide dispute and that this case
may be dismissed with prejudice.
       It is hereby ordered, adjudged, and decreed that this case is dismissed with prejudice.
       IT IS SO ORDERED this 26th day of February 2021.



                                                        /s/ Robert T. Dawson
                                                        ROBERT T. DAWSON
                                                        SENIOR U.S. DISTRICT JUDGE




                                                 1
